Title: John Quincy Adams to John Adams, 3 March 1777
From: Adams, John Quincy
To: Adams, John


     
      Sir
      Braintree March the 3 1777
     
     I write to Congratulate you upon your arrival in baltimore and hope you will not omit writing to me. I have been very earnest to write to you for some time but could not find a subject we have no news here unless telling you that we have had several severe snow storms since you went away and yesterday we had one that banked over the tops of the fences we have not had so much snow before for five years—it has been very cold and severe weather since you left us but very healthy Mamma hears the Post office is a going to be new regulated and then she will be able to write without fear of interruption—if anything a new should arise I shall then be able to write you a longer letter. My Brothers send thier Duty please to accept of the same from your dutifull son,
     
      John Quincy Adams
     
    